Citation Nr: 1535039	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-21 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder, to include as due to in-service exposure to asbestos, and if so, whether service connection may be granted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection may be granted. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus, and if so, whether service connection may be granted.

4.  Entitlement to service connection for an acquired psychiatric disorder (claimed as major depressive disorder and anxiety disorder).  




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the claim of service connection for major depressive disorder and anxiety disorder to include other psychiatric disabilities.  Similarly, the Board has recharacterized the claim of service connection for chronic obstructive pulmonary disease (COPD) to include other respiratory disabilities. 

In May 2015, the Board requested an opinion from a medical specialist under the employ of the Veterans Health Administration (VHA).  The July 2015 VHA opinion has been associated with the record.   

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claims for a respiratory disorder, bilateral hearing loss and tinnitus were initially denied by an unappealed December 2008 rating decision.  In a letter dated in December 2008, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  Evidence received since the December 2008 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claims of service connection for a respiratory disorder, bilateral hearing loss and tinnitus.

3.  The Veteran's respiratory disorder, diagnosed as asthma and COPD, had its onset in service.  

4.  The Veteran's acquired psychiatric disorder, diagnosed as major depressive disorder, generalized anxiety disorder, panic disorder with agoraphobia, alcohol dependence (in partial remission) and alcohol induced mood disorder, had its onset in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection an acquired psychiatric disorder, diagnosed as major depressive disorder, generalized anxiety disorder, panic disorder with agoraphobia, alcohol dependence, and alcohol mood disorder are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria establishing service connection for a respiratory disorder, diagnosed as COPD and asthma are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claims

Prior Decision

The claims of service connection for a respiratory disorder, bilateral hearing loss, and tinnitus were denied in a December 2008 rating decision.  The claims of service connection for a respiratory disorder, left ear hearing loss and tinnitus were denied on the basis that there was no evidence of a nexus to service.  Right ear hearing loss was denied on the basis that the threshold minimum requirements for a hearing loss disability under 38 C.F.R. § 3.385 were not met.  

No correspondence was received from the Veteran and no additional evidence was received within one year of the December 2008 rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the claims became final as to all evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence submitted since the December 2008 final decision includes lay statements by the Veteran reporting recurrent symptoms of a respiratory disorder, bilateral hearing loss, and tinnitus since service.  It also includes a VA treatment record dated in July 2011 showing a diagnosis of right ear hearing loss for VA compensation purposes.  Therefore, the above evidence bears directly and substantially upon the specific matters under consideration, is neither cumulative nor redundant, and, by itself or in connection with the evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the Veteran's claims of service connection for a respiratory disorder, bilateral hearing loss, and tinnitus.  Accordingly, the Veteran's claims of service connection for a respiratory disorder, bilateral hearing loss, and tinnitus are reopened.  38 C.F.R. § 3.156(a); Shade.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A.  Acquired Psychiatric Disorders

The August 2011 VA examiner diagnosed the Veteran with major depressive disorder, generalized anxiety disorder, panic disorder with agoraphobia, alcohol dependence (in partial remission), and alcohol induced mood disorder.  The Veteran contends that his acquired psychiatric disorder had its onset in service.  His service treatment records (STRs) note psychiatric symptoms and behavioral problems beginning in October 1977, with findings of mild situational adjustment reaction.  Notably, in December 1979, he had a six day psychiatric hospitalization that resulted in no specific psychiatric diagnosis.  In January 1980, he complained of depression and nervousness.  The Board acknowledges the August 2011 VA examiner provided a negative nexus opinion.  However, in July 2015, a VHA specialist opined that the Veteran's acquired psychiatric disorders had their onset in service.  The Board finds the opinion of the VHA specialist highly probative because she provided a cogent rationale for the opinion, citing the Veteran's relevant medical history and the Veteran's account of his in-service symptoms.  In conclusion, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the record is in relative equipoise on all material elements of this claim.  Thus, service connection is warranted.  

B.  Respiratory Disorders

The Veteran contends that he developed respiratory problems in service and that he has continued to seek treatment for his respiratory problems ever since.  As an initial matter, the Board notes that the Veteran's medical records provide a diagnosis of COPD and asthma.  The Veteran indicated on a January 1982 Report of Medical History, completed concurrent to his separation examination, that he had experienced asthma.  Finally, the December 2008 VA examiner linked the Veteran's respiratory problems to service.  As there is no evidence to the contrary, the Board finds that the record is in relative equipoise on all material elements of this claim.  Accordingly, the claim is granted.


ORDER

New and material evidence to reopen a claim of service connection for a respiratory disorder has been presented; to this extent, the appeal is granted.  

New and material evidence to reopen a claim of service connection for bilateral hearing loss has been presented; to this extent, the appeal is granted.  

New and material evidence to reopen a claim of service connection for tinnitus has been presented; to this extent, the appeal is granted.  

Service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, generalized anxiety disorder, panic disorder with agoraphobia, alcohol dependence, and alcohol mood disorder, is granted.

Service connection for a respiratory disorder, to include COPD and asthma, is granted.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for bilateral hearing loss and tinnitus.  

The Veteran's claim for service connection for right hearing loss was denied because the December 2008 audiometric test results showed that he did not meet the threshold minimum requirements for hearing loss disability under 38 C.F.R. § 3.385.  However, a July 2011 VA treatment record reveals that his bilateral hearing loss has worsened since his last VA examination in December 2008.  Additionally, it has been six years since the last audiological examination.  Accordingly, the Board finds a new examination is necessary to assess the current extent of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

As the December 2008 VA examination recognizes that tinnitus can be a symptom of hearing loss, the Board finds such issue is inextricably intertwined with the remand for his bilateral hearing loss claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Finally, the most recent VA treatment records of record are dated July 2011.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, any relevant VA treatment records dated since July 2011 and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hearing loss and tinnitus.  He should be provided an appropriate amount of time to submit this evidence.  

3.  After the above development has been completed, schedule a VA audiological examination to reassess the severity of the Veteran's right ear hearing loss to determine whether he now meets the criteria for a hearing loss disability for VA purposes.  The examiner should then opine whether the current right ear and left ear hearing loss disability is at least as likely as not the result of service, to include the noise exposure therein.  Additionally, the examiner should indicate whether the Veteran's tinnitus is related to his hearing loss.  

In offering this assessment, the examiner should acknowledge and discuss the Veteran's competent and credible reports concerning his in-service noise exposure and the onset of his hearing loss and tinnitus.  

A rationale for all opinions expressed should be set forth in the examination report.  The claims file must be reviewed in conjunction with the examination.  

4.  After the above has been completed, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


